Per Curiam:
This court in Kellner v. Kener (190 App. Div. 927) held the contract set forth in the complaint invalid. The judgment of this court was affirmed by the Court of Appeals (234 N. Y. 521). In the orderly administration of justice we are constrained to hold the same contract invalid here. Consequently the complaint fails to state facts sufficient to constitute a cause of action. The judgment and order should be affirmed, with costs. All concur; Hubbs, P. J., not sitting. Judgment and order affirmed, with costs.